NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2809-15T4

HARRY B. SCHEELER, JR.,

        Appellant,

v.

GALLOWAY TOWNSHIP,

     Respondent.
_________________________

              Submitted September 6, 2017 – Decided November 15, 2017

              Before Judges Rothstadt and Vernoia.

              On appeal from the New Jersey Government
              Records Council, Complaint Nos. 2015-1 and
              2015-22.

              Pashman Stein Walder Hayden, PC, attorneys for
              appellant Harry B. Scheeler, Jr. (CJ Griffin,
              of counsel and on the briefs; Michael J.
              Zoller, on the briefs).

              Fitzgerald & McGroarty, PA, attorneys for
              respondent Galloway Township (Michael J.
              Fitzgerald, of counsel and on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for the Government Records Council
              (Debra A. Allen, Deputy Attorney General, on
              the statement in lieu of brief).

PER CURIAM
     Complainant Harry B. Scheeler, Jr., appeals from a final

decision   of   the   Government       Records    Council   (GRC   or    Council)

dismissing two complaints alleging defendant Galloway Township

(Galloway or Township) denied access to a purported settlement

agreement in violation of the Open Public Records Act (OPRA),

N.J.S.A.   47:1A-     to   -13.   We    reverse    and   remand    for    further

proceedings.

                                        I.

     The record shows that Galloway and its mayor were sued in

2013 by former Township manager, Steven J. Bonanni, Sr.                  Galloway

and its mayor were represented in the litigation by an attorney

assigned by the Township's insurance carrier.               There were efforts

to resolve the litigation in mediation, and in October 2014

Bonanni's attorney advised Galloway's defense counsel that Bonanni

would settle if Galloway approved the settlement by October 28,

2014, and payment of the settlement proceeds was made within ten

days thereafter.      On October 28, 2014, Galloway requested that its

town solicitor prepare a resolution approving the settlement of

the Bonanni litigation.

     On November 4, 2014, prior to Galloway's adoption of                         a

resolution approving the settlement, Bonanni signed a document

entitled "RELEASE AND SETTLEMENT AGREEMENT" (Release).                    In the

document, Bonanni released Galloway from all claims he may have

                                         2                                A-2809-15T4
against it.    The Release did not require or permit execution by

Galloway's mayor or anyone else on Galloway's behalf.

    That same day, Galloway's township solicitor responded to an

inquiry concerning the status of the Bonanni settlement.                     In an

email, the solicitor confirmed he had been authorized to prepare

a resolution based on a recommendation to settle the Bonanni

litigation, but that "no settlement agreement [had been] drafted

yet, let alone approved."

    On November 12, 2014, Galloway's governing body adopted a

resolution in public session authorizing the settlement of the

Bonanni   litigation.    In   pertinent           part,   the   resolution    made

Galloway's agreement to settle "subject to and conditioned upon

the execution and delivery of a general Settlement Agreement and

Release . . . resolving the litigation in full and complete

satisfaction of all issues set forth in the litigation."                       The

resolution    further   conditioned         the    settlement    on   Galloway's

defense   counsel's     "review   and       approval"      of   the   "Settlement

Agreement and Release."       The resolution required execution of a

settlement agreement by Galloway's mayor, and attestation of the

mayor's signature by Galloway's acting township clerk, who also

served as its OPRA records custodian.




                                        3                                 A-2809-15T4
      Prior to adopting the resolution, Galloway issued a check for

its portion of the payment due to Bonanni under the settlement,1

and sent it to Galloway's defense counsel for delivery to Bonanni's

attorney.    On November 11, 2014, however, defense counsel returned

the check to the township manager and requested issuance of a new

check because the first check included tax-withholding deductions.

In a letter to the manager, defense counsel explained that under

the terms of the Bonanni settlement, Galloway's payment was not

to include withholding deductions.                  At the same time, defense

counsel provided the township clerk with the Release.                     Galloway

issued a corrected settlement check on November 12, 2014.

      In response to a tip that the Bonanni litigation had been

resolved, on November 20, 2014, complainant served Galloway with

an OPRA request for the "settlement agreement with Steve Bonanni."

By   that   time,   the   Release     had    been    signed    and    delivered    to

Galloway's defense counsel, the settlement check had been issued,

corrected    and    reissued,   and    the    attorneys       had    exchanged    the

stipulations of dismissal they agreed would be filed to terminate

the litigation.




1
  As part of the settlement agreement, the remaining portion of
the agreed upon settlement payment was made by Galloway's insurance
carrier.

                                        4                                   A-2809-15T4
       Having never received a written agreement signed by the mayor

as required by the resolution, on November 20, 2014, Galloway's

records custodian denied plaintiff's OPRA request in writing,

stating "[t]he requested settlement agreement for Steve Bonanni

has not been executed yet."2           That same day, Galloway's township

solicitor asked defense counsel if the Bonanni "settlement [has]

been completely finalized, including the tax deduction issue?"

Defense counsel responded that he was out of his office, but had

not "received anything as of today."

       On November 24, 2014, Galloway's defense counsel forwarded

the reissued corrected settlement check to Bonanni's attorney. In

addition, Galloway's defense counsel advised he would file the

first of two separate stipulations of dismissal with the court.

The stipulation, which was dated October 30, 2014, dismissed the

case   as   to   the   mayor   only.     Galloway's   defense   counsel   and

Bonanni's attorney had agreed the stipulation of dismissal as to

Galloway would be filed later.

       On December 22, 2014, complainant served a second OPRA request

stating "[s]ubject to immediate release[,] please provide the


2
  As noted, the resolution required that the records custodian,
who also served as the acting township clerk, attest to the mayor's
signature on the settlement agreement. The records custodian was
aware she had not attested to the mayor's signature on a settlement
agreement and therefore reasonably understood the agreement
required by the resolution had "not been signed yet."

                                        5                           A-2809-15T4
Steve Bonanni settlement agreement."       On December 29, 2014, the

records custodian responded in writing, stating "Steve Bonanni's

settlement agreement has not been executed yet."

     On December 30, 2014, the township solicitor asked Galloway's

defense counsel about the status of the Bonanni litigation and

whether it could be considered "final and subject to OPRA release."

Defense counsel responded the following day, advising he had just

provided a copy of the "closing documents" to the township manager,

he was waiting to file the stipulation of dismissal as to Galloway,

and the settlement was final "as far as [he was] concerned."

Defense counsel faxed copies of the release and stipulations of

dismissal to the township manager and explained that although the

documents had been previously signed, they were not approved by

the Township until "much later."

     On   January   1,   2015,   complainant   wrote   to   the   township

solicitor advising that he was informed a check was issued to

Bonanni and inquiring how the Township could issue a check if

there was no executed settlement agreement.3           The next day, the

records custodian received the Release, and provided a copy to

complainant.    The records custodian delivered the Release to



3
  In fact, a settlement check was issued to Bonanni in November
2014 without there being a written settlement agreement between
Galloway and Bonanni.

                                    6                              A-2809-15T4
plaintiff within seven business days of the records custodian's

receipt of complainant's December 22, 2014 OPRA request.

     Three days after receiving the Release, complainant filed a

GRC complaint alleging the records custodian unlawfully denied

access to the Release in response to his November 20, 2014 OPRA

request.   Complainant     asserted        the   November    4,   2014    release

predated the OPRA request, the records custodian knowingly and

willfully violated OPRA by failing to provide it, and the records

custodian was subject to a civil penalty under N.J.S.A. 47:1A-11.

Complainant later amended the complaint, adding Galloway's defense

counsel and township solicitor and alleging they participated in

the unlawful denial of access to the Release.

     On January 15, 2015, defense counsel filed the October 30,

2014 stipulation of dismissal as to Galloway with the court.                     On

January 26, 2015, defense counsel advised Galloway that the Bonanni

litigation had ended.

     On January 29, 2015, complainant filed a second denial of

access complaint with the GRC. The complaint reasserted the claims

in the plaintiff's initial complaint.            The complaint also alleged

Galloway's   records      custodian,       defense    counsel     and    township

solicitor knowingly and willfully violated OPRA and should pay a

civil   penalty   under   N.J.S.A.     47:1A-11      for    wrongfully   denying

immediate access to the Release in response to the December 22,

                                       7                                  A-2809-15T4
2014 request.       Complainant further alleged the solicitor should

be disqualified from representing Galloway in the GRC proceeding.

     The GRC consolidated plaintiff's complaints and received

statements of information from the parties, and its executive

director issued written findings and recommendations.                  Citing the

GRC decisions in Paff v. City of Union, GRC Complaint No. 2012-

262 (Aug. 27, 2013) and Kohn v. Twp. of Livingston, GRC Complaint

No. 2012-328 (Aug. 27, 2013), the executive director reasoned that

Galloway    did   not    have     an   obligation     to   produce    the    record

complainant requested on November 20, 2014, until the Bonanni

settlement    was finalized.           The executive director found that on

November 20, 2014, the settlement of the Bonanni litigation was

not final because Galloway "had not finalized and executed a

settlement    agreement"        with     Bonanni     as    required    under     the

resolution.

     The executive director explained that although the records

custodian    later      learned    the    Release    was    the   only   document

memorializing the settlement, she had not seen the Release prior

to the November 20, 2014 OPRA request.              In addition, the executive

director    found    the   records       custodian    reasonably      believed     no

settlement had been reached because she had not been asked to

attest to the mayor's signature on a settlement agreement as

required by the resolution. The executive director also determined

                                          8                                 A-2809-15T4
that the settlement agreement was not final on November 20, 2014,

because the first stipulation of dismissal was not filed until

weeks later on December 8, 2014.          The executive director concluded

the records custodian did not unlawfully deny access to the Release

on November 20, 2014, because "the evidence supports that the

Township had not yet executed and finalized settlement at that

time."

     The executive director also addressed complainant's denial

of access complaint based on the production of the Release in

response to his December 22, 2014 OPRA request.              He determined

that because only Bonanni signed the release, it was unclear

whether the document "actually served as the official settlement

agreement at the time of disclosure."            He also noted that there

were conditions precedent to the final settlement of the matter,

including   the   filing   of   the   stipulation    of   dismissal    as    to

Galloway, that were not satisfied when the December 22, 2014

request was made.

     The executive director found it unnecessary to determine if

the Release was exempt from disclosure under OPRA because, despite

the records custodian's denial of access on December 22, 2014, she

provided the release within seven business days of the request and

therefore did not violate OPRA.              The executive director also



                                      9                               A-2809-15T4
recommended rejection of complainant's claims against Galloway's

defense counsel and township solicitor.

     The    GRC   adopted   the   executive    director's   findings   and

recommendations.    In its final agency decision, the GRC determined

the records custodian did not deny access to the release on

November 20, 2014, because the evidence showed Galloway had not

executed and finalized the settlement at that time.              The GRC

further concluded that there was no denial of access to the Release

in response to complainant's December 22, 2014 request because the

document was provided within seven business days.            This appeal

followed.

                                    II.

     Our standard of review of a decision by the GRC "is governed

by the same standards as review of a decision by any other state

agency."    Fisher v. Div. of Law, 400 N.J. Super. 61, 70 (App. Div.

2008).   "A reviewing court will not overturn an agency's decision

unless it violates express or implied legislative policies, is

based on factual findings that are not supported by substantial

credible evidence, or is arbitrary, capricious or unreasonable."

Ibid. "[U]nder our deferential standard of review, we give weight

to the GRC's interpretation of OPRA."         McGee v. Twp. of E. Amwell,

416 N.J. Super. 602, 616 (App. Div. 2010).          "We do not, however,

simply rubber stamp the agency's decision."           Paff v. N.J. Dep't

                                    10                            A-2809-15T4
of Labor, 392 N.J. Super. 334, 340 (App. Div. 2007) (citation

omitted); E.g., Paff v. N.J. Dep't of Labor, 379 N.J. Super. 346,

358 (App. Div. 2005).          "Our standard of review is plenary with

respect to" an interpretation of OPRA.              Asbury Park Press v. Cty.

of Monmouth, 406 N.J. Super. 1, 6 (App. Div. 2009), aff'd, 201

N.J. 5 (2010).

     We begin by noting that the parties do not dispute that

settlement      agreements    are   government       records    and     subject       to

disclosure under OPRA.        See Asbury Park Press v. Cty. of Monmouth,

201 N.J. 5, 6 (2009) (finding settlement agreement resolving

lawsuit between an employee and a county is a government record

subject    to    disclosure    under      OPRA).      But    here,     the    Bonanni

settlement agreement was an oral agreement between Galloway's

defense counsel and Bonanni's attorney.                     They agreed to the

settlement terms: Bonanni agreed to execute a release of all claims

and dismissal of the lawsuit in exchange for a monetary payment.

There was no written settlement agreement between Galloway and

Bonanni setting forth those terms, even though the resolution

required   a     written    agreement     signed    by   the    mayor,       with   his

signature attested to by the acting township clerk.

     Although the Release was not a contract between Galloway and

Bonanni    and    did   not   comport      with    the   requirements         of    the

resolution,      Galloway     and   the    GRC     considered    the     Release       a

                                        11                                     A-2809-15T4
government record encompassed within complainant's OPRA requests

for production of the Bonanni "settlement agreement."   That is why

on January 2, 2015, the records custodian, after being advised for

the first time that the settlement was final, provided complainant

with the Release in response to his request for the Bonanni

"settlement agreement."

     Relying on its decisions in Paff, supra, GRC Complaint No.

2012-262, and Kohn, supra, GRC Complaint No. 2012-328, the GRC

determined that the failure to provide the Release in response to

the November 20, 2014 request did not violate OPRA because the

settlement of the Bonanni litigation was not final at that time.

In the executive director's findings and recommendations, which

the GRC adopted, it states "the [GRC's] position on settlement

agreements is that same are not finalized until all parties have

executed the agreement."   We need not address the validity of the

GRC's application of its decisions in Paff or Kohn4 because having


4
 In Kohn, the GRC determined that a memorandum was not a government
record subject to disclosure under N.J.S.A. 47:1A-1.1 because it
contained "inter-agency or intra-agency advisory, consultative or
deliberative material" concerning a settlement that had not been
finalized. Kohn, supra, GRC Complaint No. 2012-328. In Paff, the
GRC found there was no denial of access to a requested "settlement
agreement" where the agreement did not exist at the time at the
time of the OPRA request. Paff, supra, GRC Complaint No. 2012-
262. Here, the GRC did not make any factual findings supporting
a determination that the Release contained "advisory, consultative
or deliberative material." Instead, the GRC assumed the Release


                               12                           A-2809-15T4
reviewed the record, we are convinced the GRC's factual finding

that the settlement agreement was not final on November 20, 2014,

is not supported by substantial credible evidence.

      "An agreement to settle a lawsuit is a contract which, like

all   contracts,   may   be   freely   entered   into,   and   which    a

court .   .   . shall honor and enforce as it does other contracts."

Pascarella v. Bruck, 190 N.J. Super. 118, 124-25 (App. Div.),

certif. denied, 94 N.J. 600 (1983); accord Cumberland Farms Inc.

v. New Jersey Dept. of Envtl. Prot., 447 N.J. Super. 423, 438

(App. Div. 2016), certif. denied, 229 N.J. 149 (2017).          Parties

to a settlement agreement "may orally, by informal memorandum, or

by both agree upon all the essential terms of the contract, and

effectively bind themselves thereon, if that is their intention,

even though they contemplate the execution later of a formal

document to memorialize their undertaking."        Pascarella, supra,

190 N.J. Super. at 126.

      Here, all of the terms of the settlement were agreed to

between the attorneys for the respective parties prior to November



constituted such material based on its determination that a
settlement agreement, or in this case a release, constitutes
"advisory, consultative or deliberative material" until the
settlement agreement is finalized. Because we conclude there is
insufficient evidence supporting the GRC's determination that the
settlement agreement was not final on November 20, 2014, it is
unnecessary to address the validity of the GRC's assumption.

                                  13                            A-2809-15T4
20, 2014.   In accordance with the agreement, prior to November 20,

2014, the attorneys executed and exchanged the stipulations of

dismissal, Bonanni signed and delivered the Release, and Galloway

issued an initial and then corrected settlement check for its

portion of the settlement amount due to Bonanni. There was no

evidence that at any time after November 20, 2014, the attorneys

negotiated or agreed to any additional settlement terms.           To the

contrary,   the   evidence   established   that   Galloway   and   Bonanni

entered into a binding and final agreement to settle the lawsuit

prior to November 20, 2014.     See, e.g., Hagrish v. Olson, 254 N.J.

Super. 133, 137 (App. Div. 1992) (finding acceptance of payment

in exchange for an agreement not to pursue an appeal constituted

a binding settlement agreement).

     We are mindful that the stipulations of dismissal were not

filed and the settlement checks were not delivered until after

November 20, 2014, but the settlement agreement was final and

binding when plaintiff served its first OPRA request.         The filing

of the stipulations and delivery of the checks were simply the

fulfillment of a condition of a final settlement agreement that

the attorneys, on behalf of their respective clients, reached in




                                  14                               A-2809-15T4
late October or very early November 2014.5                 See, e.g., ibid.

("Absent    unusual    circumstances,       the   courts     should   enforce

executory agreements to settle litigation.").

     We are therefore convinced the GRC erred in concluding that

Galloway was not obligated to provide the Release on November 20,

2014 because the settlement agreement was not final.               The record

lacks substantial credible evidence supporting the factual finding

upon which the GRC's conclusion is based.              The parties do not

dispute that the Release is a government record, N.J.S.A. 47:1A-

1.1, and it was provided in fulfillment of one of the conditions

of the settlement agreement.          Moreover, there is no evidence

showing the Release was otherwise exempt from disclosure under

OPRA when complainant first requested it on November 20, 2014.

See N.J.S.A. 47:1A-1.1 (defining "government record" under OPRA

and detailing exempt records).            We therefore reverse the GRC's

determination that Galloway did not unlawfully deny access to the

Release    in   response   to   complainant's     November   20,   2014   OPRA

request.




5
  We are convinced the final settlement agreement was reached in
late October and early November 2014, because the stipulations are
dated October 30, 2014, the Release is dated October 30, 2014, and
was signed by Bonanni on November 4, 2014, and Galloway issued the
initial check prior to November 11, 2014.


                                     15                               A-2809-15T4
       We    next    consider     complainant's      assertion     that     Galloway

violated OPRA by denying lawful access to the Release in response

to the December 22, 2014 request.                  It is undisputed that the

records custodian provided the Release within seven business days

of the request.         See N.J.S.A. 47:1A-5(i) (requiring response to

request for government records "no later than seven business days"

of a request "[u]nless a shorter time period is otherwise provided

by   statute,       regulation,    or    executive    order").      Nevertheless,

complainant     asserts       Galloway    unlawfully    denied     access    to   the

Release because it is a "contract" to which he was entitled to

"[i]mmediate access" under N.J.S.A. 47:1A-5(e).                  We disagree.

       "[C]ontracts . . . are ordinarily to be provided immediately"

in response to an OPRA request, Mason v. City of Hoboken, 196 N.J.

51, 65 (2008) (citing N.J.S.A. 47:1A-5(e)).                 Because the statute

does   not    define    the     term    "contract,"    we   give   the    term    its

"generally accepted meaning, according to the approved usage of

the language."        N.J.S.A. 1:1-1.      Contract is defined as a "legally

enforceable agreement between two or more parties" or a "writing

or document containing such an agreement." Webster's II New College

Dictionary, 245 (1999).

       Here, as noted, the settlement agreement between Galloway and

Bonanni was made orally between counsel, and was never incorporated

into a formal written agreement.               The records custodian reasonably

                                          16                                 A-2809-15T4
believed    no   settlement       agreement       had   been    made   because     the

resolution    required      the    mayor's       signature     on    any   settlement

agreement and the records custodian knew that had not yet occurred.

In any event, although the Release did not include all of the

settlement terms and did not conform to the requirements of the

resolution, we are satisfied that on December 22, 2014, it was an

enforceable      contract   that    was    subject      to     the   requirement     of

immediate production under N.J.S.A. 47:1A-5(e).

     The Release created contractual rights between the parties.

Under the Release, Bonanni agreed to dismiss his lawsuit and

release all claims against Galloway in exchange for the monies he

received.    And although Galloway did not execute the document, the

Release     granted   Galloway       an        enforceable      contractual     right

precluding Bonanni's assertion of any future claims.                        In other

words, the Release was a contract between the parties even though

it was signed only by Bonanni.                 See Domanske v. Rapid-American

Corp., 330 N.J. Super. 241, 246 (App. Div. 2000) (finding "a

release is merely a form of contract"). The Release was a contract

that satisfied one of the conditions of the settlement agreement

and was a government record encompassed by complainant's requests

for the "settlement agreement."

     The GRC rejected complainant's claim he was unlawfully denied

access in response to his December 22, 2014 request because it

                                          17                                  A-2809-15T4
determined the Release was provided within seven days of the

request.6   This finding was based on its determination that the

settlement agreement was not final when the request was made.                  As

noted, the record lacks substantial credible evidence supporting

that conclusion.       To the contrary, the settlement was final and

the Release constituted a contract to which Galloway should have

provided immediate access N.J.S.A. 45:1A-5(e).               We reverse the

GRC's determination to the contrary.

     Complainant also claims that the GRC erred by failing to

determine   it   was    the   prevailing   party     and   was   entitled      to

attorney's fees.       The GRC did not reach those issues and others,

including   complainant's      claim     for   the   imposition    of     civil

penalties, because it determined there were no OPRA violations.

We will not address those claims in the first instance. The GRC

shall address the claims on remand.

     Reversed and remanded for further proceedings.                We do not

retain jurisdiction.




6
  The executive director recommended that because the Release was
properly produced within the seven-day period, the GRC should
decline to determine if the Release was exempt from disclosure
because the settlement agreement was not yet final in December 22,
2014. Again, the record lacks sufficient credible evidence
supporting any determination that the settlement agreement was not
final on December 22, 2014.

                                    18                                  A-2809-15T4